COURT OF APPEALS FOR THE
                              FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:        Alphonson Damon Malone v. The State of Texas

Appellate case numbers: 01-14-00054-CR

Trial court case number: 1899612

Trial court:                County Criminal Court at Law No. 8 of Harris County

        Based on appellant’s motion for rehearing, further review of the reporter’s record filed
with this Court, and the transcript of the hearing on Malone’s motion to suppress, it appears that
the DVD provided in the reporter’s record as “State’s Exhibit 1” is not the original copy of
“State’s Exhibit 1” or the original copy may have been lost or destroyed. See TEX. R. APP. P.
34.6(e)(2), (3), (f). Accordingly, we abate the appeal and remand the case for the trial court to
immediately conduct a hearing at which a representative of the Harris County District Attorney’s
Office, appellant’s attorney Gary Tabakman, and the court reporter, Sondra Humphrey, shall be
present. At the trial court’s discretion, appellant may be present for the hearing in person or, if
appellant is incarcerated, appellant may participate in the hearing by closed- circuit video
teleconferencing.
The trial court is directed to:
        (1) Determine whether the audio recording transmitted to this court as “State’s Exhibit 1”
            provided in the reporter’s record to this court is the same video recording shown to
            the trial court at the hearing on December 6, 2013;
        (2) Determine whether any audio or video recording from the trial of this cause has been
            omitted from the reporter’s record filed with this Court;
        (3) If any audio or video recording from the trial has been omitted from the reporter’s
            record on file with this Court and can be prepared, certified, and filed by a certified
            court reporter, order the court reporter to prepare, certify and file a supplemental
            reporter’s record containing the missing portions of the trial proceedings, and provide
            a deadline for filing the supplemental record of no later than 30 days from the date of
            the abatement hearing in the trial court;
       (4) If any audio or video recording has been omitted from the reporter’s record on file
           with this Court and cannot be prepared, certified, and filed in a supplemental
           reporter’s record, determine:
               a. Whether the lost or destroyed portion of the reporter’s record is necessary to
                  the appeal’s resolution; and
               b. Whether the lost or destroyed portion of the reporter’s record can be replaced
                  by agreement of the parties;

       (5) Make any other findings and recommendations the trial court deems appropriate; and
       (6) Enter written findings of fact, conclusions of law, and recommendations as to these
           issues, separate and apart from any docket sheet notations.
See TEX. GOV’T CODE ANN. § 52.046 (West 2013); TEX. R. APP. P. 13.1(a), 34.6(d), (e)(2), (3),
(f), 35.3(b), (c).
    The trial court shall have a court reporter record the hearing and file the reporter’s record
with this Court within 25 days of the date of this order. The trial court clerk is directed to file a
supplemental clerk’s record containing the trial court’s findings and recommendations with this
Court within 25 days of the date of this order. If the hearing is conducted by video
teleconference, a certified video recording of the hearing shall also be filed in this Court within
25 days of the date of this order.
   The appeal is abated, treated as a closed case, and removed from this Court’s active docket.
The appeal will be reinstated on this Court’s active docket when the supplemental clerk’s record
and the reporter’s record of the hearing are filed in this Court. The court coordinator of the trial
court shall set a hearing date and notify the parties and the Clerk of this Court of such date.
   It is so ORDERED.


Judge’s signature: /s/ Jane Bland
                    Acting individually       Acting for the Court

Date: June 30, 2015